UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BENIGNO FELIX MATOS,                                         :
                                            Plaintiff,        :
                                                              :   21 Civ. 2821 (LGS)
                            -against-                         :
                                                              :         ORDER
 LA ISLA CUCHIFRITOS CORP., ET AL.,                           :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for June 10, 2021,

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the June 10, 2021, initial pretrial conference is canceled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with mediation in the Court’s mediation program, they shall file a joint letter on ECF

requesting a referral.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: June 8, 2021
       New York, New York
